Title: From Thomas Jefferson to Christian VII, 16 October 1805
From: Jefferson, Thomas
To: Christian VII


                        
                     Great and  Good Friend,
                            
                        16 Oct. 1805
                     
                        
                        I have received the letter in which your Majesty informs me, that the bad state of health, under which Mr Peter Blicher Olsen, heretofore your Majesty’s Minister Resident and Consul General to the United States, has labored, has induced you to yield to his prayers by recalling him from that appointment As during his residence with us he has merited our esteem, I cannot omit to do him justice by recommending him to you as a faithful minister, who has neglected no opportunity to promote the cordial harmony which has always prevailed between your Majesty and the United States: And I gladly take this occasion of assuring your Majesty of the desire by which the United States are assured to cultivate your friendship more and more; praying at the same time that the Lord may have you, Great and Good Friend, in his holy keeping.
                  Written at the City of Washington the Sixteenth day of October in the year of our Lord one thousand Eight hundred and five.
                  Your Good Friend,
                        
                            Th: Jefferson
                     
                     By the President
                        
                            James Madison
                     
                     Secy of State
                        
                    